


Exhibit 10.23


THE WHITEWAVE FOODS COMPANY
2016 NON-QUALIFIED STOCK OPTION AGREEMENT
NON-EMPLOYEE DIRECTOR
THIS AWARD AGREEMENT (the “Agreement”), effective as of the date indicated on
the attached Notice of Grant, is made and entered into by and between The
WhiteWave Foods Company, a Delaware corporation (the “Company”), and the
individual named on the cover page of this Agreement (“you”).
WITNESSETH:
WHEREAS, the Company has adopted and approved The WhiteWave Foods Company 2012
Stock Incentive Plan (the “Plan”), which was adopted by the Company’s Board of
Directors (the “Board”) and approved by the Company’s stockholders, and which
provides for the grant of non-qualified stock options (“Options”) and other
forms of stock-based compensation to certain Employees and non-employee
Directors of the Company and its Subsidiaries (Capitalized terms used and not
otherwise defined in this Agreement shall have the meanings set forth in the
Plan); and
WHEREAS, the Options and other Awards provided for under the Plan are intended
to comply with the requirements of Rule 16b-3 under the Securities Exchange Act
of 1934, as amended; and
WHEREAS, you are a non-employee Director and you have elected to receive all or
a portion of your non-employee Director fees in the form of Options rather than
in cash and, in accordance with your election, the Committee has awarded you
Options as described in this Agreement and the attached Notice of Grant.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, and to promote the success of the business of
the Company and its Subsidiaries, the parties hereby agree as follows:
1. Grant of Option. The Company hereby grants to you, and you hereby accept,
effective as of the date shown on the attached Notice of Grant (the “Date of
Grant”) and on the terms and subject to the conditions, limitations and
restrictions set forth in the Plan and in this Agreement, an Option to purchase
all or any portion of the number of shares shown on the Notice of Grant for the
per share price shown on the Notice of Grant (the “Exercise Price”).
2. Vesting.
(a)    Regular Vesting. Except as otherwise provided in the Plan or in this
Section 2, the Option shall vest in full on the one-year anniversary of the Date
of Grant.
(b)    Repayment. Participant agrees and acknowledges that this Award Agreement
is subject to any policies that the Committee may adopt from time to time with
respect to the repayment to the Company of any benefit received hereunder,
including compensation recoupment or “clawback” policies.
3. Exercise. In order to exercise the Option with respect to any vested portion,
you must notify the Company in writing, either sent to the Corporate Secretary’s
attention at the Company’s principal office, or via the internet through E*Trade
(the Company’s plan broker) at www.etrade.com. No Stock shall be delivered
pursuant to any exercise of an Option until payment in full of the exercise
price therefor is received by the Company. At the time of exercise, you must pay
to the Company the exercise price (as set forth on the Notice of Grant) times
the number of vested shares for which the Option is being exercised. Such
payment may be made in cash or its equivalent or, if permitted by the Committee,
(i) by exchanging shares of Stock you have owned for at least six months (or for
such greater or lesser period as the Committee may determine from time to time)
and which are not the subject of any pledge or other security interest, (ii)
through an arrangement with a broker approved by the Company whereby payment of
the exercise price is accomplished with the proceeds of the sale of Stock, (iii)
by a Net Exercise, or (iv) by a combination of the foregoing, provided that the
combined value of all cash and cash




--------------------------------------------------------------------------------




equivalents and the fair market value of any Stock tendered to the Company,
valued as of the date of such tender, is at least equal to such exercise price
of the portion of the Option being exercised.
4. Expiration of Option.
(a)     The Option shall expire, and shall not be exercisable with respect to
any vested portion as to which the Option has not been exercised, on the first
to occur of:
(i)    the tenth annual anniversary of the Date of Grant;
(ii)
ninety days after your term as a non-employee Director of the Company has
expired or been otherwise terminated for any reason other than death, Retirement
or Disability;

(iii)
twelve months following the date your term as a non-employee Director of the
Company has expired or been otherwise terminated, if such cessation of service
is due to your death or Disability; or

(iv)
the earlier of (A) the tenth annual anniversary of the Date of Grant, or (B) the
first annual anniversary of your death for any Options you hold upon Retirement.

For purposes of this Agreement, “Retirement” shall be defined as your retirement
from employment or other service to the Company or any Subsidiary after you
reach the age of sixty-five (65). “Disability” shall be defined as your
permanent and total disability (within the meaning of Section 22(e)(3) of the
Code).
(b)    Upon your death, any vested Option exercisable on the date of death may
be exercised by your estate or by a person who acquires the right to exercise
such Option by bequest or inheritance or by reason of your death, provided that
such exercise occurs within the shorter of the remaining Option term of the
Option and twelve (12) months after the date of your death.
(c)    Notwithstanding any provision of the Plan or this Agreement to the
contrary, you may not, under any circumstances, exercise a vested Option
following your removal as a non-employee Director if you are removed as a
non-employee Director due to your willful or intentional fraud, embezzlement,
violation of the Company’s Code of Ethics, or other conduct seriously
detrimental to the Company or any Subsidiary. The determination of whether or
not you will be removed as a non-employee Director for any of the reasons
specified in the preceding sentence will be made by the Board or the Committee.
5. Tax Withholding. Any provision of this Agreement to the contrary
notwithstanding, the Company may take such steps as it deems necessary or
desirable for the withholding of any taxes that it is required by law or
regulation of any governmental authority, federal, state or local, domestic or
foreign, to withhold in connection with any of the shares of Stock subject
hereto.
6. Transfer of Option. The Option is not transferable except in accordance with
the provisions of the Plan.
7. Certain Legal Restrictions. The Plan, the granting and exercising of this
Option, and any obligations of the Company under the Plan, shall be subject to
all applicable federal, state and foreign country laws, rules and regulations,
and to such approvals by any regulatory or governmental agency as may be
required, and to any rules or regulations of any exchange on which the Stock is
listed. The Company, in its discretion, may postpone the granting and exercising
of this Option, the issuance or delivery of Stock under this Option or any other
action permitted under the Plan to permit the Company, with reasonable
diligence, to complete such stock exchange listing or registration or
qualification of such Stock or other required action under any federal, state or
foreign country law, rule or regulation and may require you to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of Stock in compliance with applicable
laws, rules and regulations. The Company shall not be obligated by virtue of any
provision of the Plan to recognize the exercise of this Option or to otherwise
sell or issue Stock in violation of any such laws, rules or regulations, and any
postponement of the exercise or settlement of this Option under this provision
shall not extend the term of the Option. Neither the Company nor its directors
or officers shall have any obligation or liability to you with respect to any
Option (or Stock issuable thereunder) that shall lapse because of such
postponement.




--------------------------------------------------------------------------------




8. Plan Incorporated. You accept the Option subject to all the provisions of the
Plan, which are incorporated into this Agreement, including the provisions that
authorize the Committee to administer and interpret the Plan and which provide
that the Committee’s decisions, determinations and interpretations with respect
to the Plan are final and conclusive on all persons affected thereby. Except as
otherwise set forth in this Agreement, terms defined in the Plan have the same
meanings herein.
9. Miscellaneous.
(a)    No ISO Treatment. The Option is intended to be a non-qualified stock
option under applicable tax laws, and it is not to be characterized or treated
as an incentive stock option under such laws.


(b)    No Stockholder Rights. Neither you nor any person claiming under or
through you shall be or shall have any of the rights or privileges of a
stockholder of the Company (e.g., you have no right to vote or receive
dividends) in respect of any of the shares issuable upon the exercise of the
Option herein unless and until certificates representing such shares shall have
been issued and delivered to you or your agent.
(c)    Notices. Any notice to be given to the Company under the terms of this
Agreement or any delivery of the Option to the Company shall be addressed to the
Company at its principal executive offices, and any notice to be given to you
shall be addressed to you at the address set forth beneath his or her signature
hereto, or at such other address for a party as such party may hereafter
designate in writing to the other. Any such notice shall be deemed to have been
duly given if mailed, postage prepaid, addressed as aforesaid.
(d)    Binding Agreement. Subject to the limitations in this Agreement and the
Plan on the transferability by you of the Option and any shares of Stock, this
Agreement shall be binding upon and inure to the benefit of your
representatives, executors, successors or beneficiaries.
(e)    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware and the United
States, as applicable, without reference to the conflict of laws provisions
thereof.
(f)     Severability. If any provision of this Agreement is declared or found to
be illegal, unenforceable or void, in whole or in part, then the parties shall
be relieved of all obligations arising under such provision, but only to the
extent that it is illegal, unenforceable or void, it being the intent and
agreement of the parties that this Agreement shall be deemed amended by
modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objectives.
(g)    Interpretation. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.
(h)    Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersedes all
prior agreements and understandings pertaining thereto.
(i)    No Waiver. No failure by any party to insist upon the strict performance
of any covenant, duty, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon a breach thereof shall constitute waiver of
any such breach or any other covenant, duty, agreement or condition.
(j)    Relief. In addition to all other rights or remedies available at law or
in equity, the Company shall be entitled to injunctive and other equitable
relief to prevent or enjoin any violation of the provisions of this Agreement.
END OF AGREEMENT




